Mr. Justice Santana Becerra,
dissenting.
San Juan, Puerto Rico, May 14, 1968
1. In appeal R-65-223 Dr. Rovira Palés filed, in the Superior Court, San Juan Part, a complaint for damages against the Telephone Company for noncompliance with a telephone-service contract. He alleged that without any motive or reason, by its fault, negligence, and bad faith, the Company deprived and was still depriving him of said service.
San Juan Part (Frank Paganacci, Judge) dismissed the action for lack of jurisdiction, considering that the matter corresponded to the Public Service Commission pursuant to *56§ 20 of the Act which created it, Act No. 109 of June 28, 1962.
2. In appeal R-66-24, plaintiff Cartagena filed, in the Superior Court, San Juan Part, a complaint for damages against the Company alleging that defendant deprived him of telephone service without any reason or cause therefor, and refused to reinstall it, thereby failing to comply with the service contract.
San Juan Part (Fausto Ramos Quirós, Judge), dismissed the complaint for lack of jurisdiction, for similar reasons.
3. In appeal R-66-60, Emmanuelli filed, in the Superior Court, Ponce Part, a complaint for damages against the Company for the discontinuance of the service without any cause or justification, for alleged nonpayment, which was not true.
Ponce Part (Armindo Cadilla, Judge), dismissed the contention of lack of jurisdiction, and rendered judgment sustaining the complaint.
4. In appeal R-67-5, plaintiff González Rivera filed a complaint for suspension of the service and deprivation of her installed telephone.
The Superior Court, San Juan Part (Manuel A. Moreda, Judge), upheld its jurisdiction and sustained the complaint on the facts proved.
All these decisions are reviewed. In appeal R-65-223 we admitted the user Enrique Clavell as “amicus curiae”, and also we admitted the law firm Baragaño, Trías, Saldaña, Harris, and Francis in identical capacity.
After analyzing the question in issue, I agree with judges Cadilla and Moreda, with the attorneys for the users as well as with the “amicus curiae,” Baragaño, Trías, Saldaña, Harris, and Francis, that the Superior Court had jurisdiction to decide these cases, in the light of the facts involved.
Section 20 of the Puerto Rico Public Service Act, Act No. 109 of June 28, 1962, provides that when the Commission, *57after a hearing, determines that any rate collected, act done or omitted, or practice put into effect, has violated any order, or is unfair or unreasonable, (the practice) or establishes unfair or undue preferences, or that the rate collected exceeds the rate filed, published and effective at the time the service was rendered, it may order the . . . company ... to pay . . . for the damages sustained due to the rate, act, omission, or unfair, unreasonable or unlawful practice.
Among the duties directly imposed by law on the public-service company there is that of rendering its services when reasonably requested, and maintaining said services adequately. Section 38.
At the end of the Act, after the Legislature had provided extensively for the practices and proceedings before the Commission and for the judicial review of such practices, §§ 40-61, it prescribed in § 66, and having knowledge of the preceding legislation, that any public-service company that does or causes to be done any act, matter, or thing prohibited or declared unlawful by this Act, or that shall refuse, neglect or omit to do any act, matter or thing required to be done by this Act, shall be liable to the person aggrieved thereby for the full amount of damages sustained by the latter on account of the former’s acts or omissions. And it is provided that the liability of a public-service company for negligence, as established by law, shall not be held or construed to be altered or repealed by any of the provisions of said Act.
In view of the facts involved in these cases, fundamentally there is in the bottom a service contractual relation. Negligence is not excluded from the relation and from the contractual performance. Obligations are created by law, by contracts, by quasi-contracts, and by unlawful acts and omissions or by those in which any kind of fault or negligence occurs, according to the Civil Code, § 1042 (1930 ed.).
*58Section 1054 provides that those who in fulfilling their obligations are guilty of fraud, negligence, or delay shall be subject to indemnify for the losses and damages caused thereby.
It is evident that the Company was negligent in fulfilling its contractual obligation — because otherwise we would have to conclude that there was fraud or bad faith — in the act of discontinuing a service for alleged nonpayment, the contrary having been proved; in the discontinuance of a service and seizure of the telephone on the basis of an alleged transfer requested by a user, who had not requested it.
In the absence of a clear expression of the Legislature providing for a saving clause, I do not find any basis at law to deprive these users of the ordinary jurisdiction of the courts in view of the facts involved. Especially, if we consider the merely 'permissible language used by the lawmaker in § 20 as to the intervention of the Commission.
Furthermore, I see other considerations of public necessity. The administrative procedures of the Act are long and devious. They are not simple. If the Commission does not agree to hear the complaint of a user, he would have to resort to the Superior Court and eventually to this Court by a narrow path limited as to the facts and through a system full of technicisms. If it is admitted the Company likewise could resort to such proceedings of review. Possibly, all that before an administrative determination of damages is made on the merits. Even after such determination on the merits they would have to resort to a court to enforce payment.
Experience shows that the user may remain at the expense of a more alert and vigilant attitude of the administrative entity or less alert and vigilant, depending on whatever reasons, including the physical and economic means which would be provided to the administrative entity to fulfill this duty.
*59Except for a higher legislative opinion expressly denying it, it seems to me that said users should not be deprived, in view of the facts involved, of the judicial function. There occurs herein what the law prohibited, that the liability for negligence imposed on the Company by § 66 is altered by construction.
I would affirm the judgments in cases R-66-60 and R-67-5 and reverse those in cases R-65-223 and R-66-24.